 Case 4:20-cv-00165-ALM Document 34 Filed 07/17/20 Page 1 of 2 PageID #: 693



     IN THE U.S. DISTRICT COURT FOR THE EASTERN DISTRICT OF TEXAS,
                            SHERMAN DIVISION

MARK HAMMERVOLD                               §
                                              §
       Plaintiff                              §
                                              §       No. 4:20-CV-00165-ALM
       v.                                     §
                                              §
DIAMONDS DIRECT USA OF                        §
DALLAS, LLC; DAVID BLANK;                     §
DIAMOND CONSORTIUM, INC.                      §
d/b/a THE DIAMOND DOCTOR; and                 §
JEWELERS MUTUAL INSURANCE                     §
COMPANY                                       §

 PLAINTIFF MARK HAMMERVOLD AND DEFENDANT DIAMONDS DIRECT USA
       OF DALLAS, LLC’S JOINT MOTION NOTICE OF SETTLEMENT

       Pursuant to the Eastern District of Texas’s Standing Order Regarding Proper Notification

of Settlement to this Court, Plaintiff Mark Hammervold and Defendant Diamonds Direct hereby

notify this Court that these Parties have reached a confidential settlement.

       The settlement does not resolve the Plaintiff’s claims against Defendants David Blank,

Diamond Consortium, or Jewelers Mutual Insurance Company.

       These Parties anticipate completing their settlement, and filing a joint stipulation of partial

dismissal, with prejudice, as to Defendant Diamonds Direct, within thirty (30) days.

       Given the scheduling order entered by this Court (Dkt. 33), these Parties do not require

entry of an order staying any case deadlines in connection with this notification. However, this

Court need not further devote its attention and resources to substantively addressing Diamonds

Direct’s Motion to Dismiss (Dkt. 10), as it will soon be moot.
Case 4:20-cv-00165-ALM Document 34 Filed 07/17/20 Page 2 of 2 PageID #: 694



                                                   RESPECTFULLY SUBMITTED,

                                                   s/Mark Hammervold
                                                   Mark Hammervold, IL #6320744
                                                   155 S. Lawndale Ave.
                                                   Elmhurst, IL 60126
                                                   (T) 405.509.0372
                                                   (F) 615.928.2264
                                                   mark@hammervoldlaw.com

                                                   Pro se Plaintiff


                                                   s/John Barcus
                                                   JOHN M. BARCUS
                                                   Texas Bar No. 24036185
                                                   email: john.barcus@ogletree.com

                                                   JEFF T. LESLIE
                                                   Texas Bar No. 24091294
                                                   email: jeff.leslie@ogletree.com

                                                   OGLETREE, DEAKINS, NASH,
                                                   SMOAK & STEWART, P.C.
                                                   Preston Commons West
                                                   8117 Preston Road, Suite 500
                                                   Dallas, TX 75225
                                                   Telephone: (214) 987-3800
                                                   Fax: (214) 987-3927

                                                   ATTORNEYS FOR DIAMONDS DIRECT
                                                   USA OF DALLAS




                               CERTIFICATE OF SERVICE
       The undersigned hereby certifies that on July 17, 2020, a true and correct copy of the

foregoing filing was served upon all counsel of record via the Court’s ECF system.

                                                       /s/ Mark Hammervold




                                               1
